The Chancellor.
The motion must be granted. As the order now stands, the bill is dismissed, and defendant *360loses his costs, as there is no mention of them in the order dismissing the bill. Leave was given complainant to dismiss his bill conditionally, that is, upon the payment of defendant’s costs; and the order should have been so entered. The effect of such a dismissal is that complainant is not out of Court, unless at the election of the defendant, until he has paid, or offered to pay, the costs. Until the costs are paid, defendant may consider the case in Court, and proceed in it as if no order had been entered; or he may consider the bill as dismissed, and apply to the Court to enforce the payment of his costs, according to the implied agreement to that effect contained in the order. Cummins v. Bennett, 8 Paige R. 79.
Motion granted.